Ingraham, J. (concurring):
I concur in the affirmance of this order, as I think the question presented should be properly determined upon the final accounting of the receiver. The claimants are members of the corporation. The question as to.the method which should control in distributing the assets of the corporation after the payment of its debts should be determined upon the final accounting. Whether making these advance payments will give the shareholders a priority over those who have not made such advance payments is a question involving considerable doubt, and I am not at all satisfied with the proposi*558tion that a shareholder who- lias paid in advance of the. time when payments on the shares were due should not. be entitled to a'return , of the payments that he had made in excess of the other shareholders, but I think that question should be determined on the final . accounting. ^
Order affirmed^ with ten' dollars costs and disbursements.